DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed January 18, 2022 has been entered. No new matter has been added.
Claims 1, 3 – 15 remain pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda et al. (US 2002/0156569).
Regarding Claims 1 and 8:
wherein the fault determination module is further configured to judge, when the current coolant temperature is less than the boundary temperature, whether the thermostat is faulty by a boundary temperature method according to the engine thermal equilibrium state data; judge, when the current coolant temperature is greater than or equal to the boundary temperature and is less than the initial opening temperature, whether the thermostat is faulty by a temperature drop learning method or an active control method according to the engine thermal equilibrium state data and judge, when the current coolant temperature is greater than or equal to the initial opening temperature, whether the thermostat is faulty by a thermal equilibrium determination method or an inheritance determination method according to the engine thermal equilibrium state data (Figs 3 – 7).
	Regarding Claim 3:
Masuda et al. teaches  the manner of judging, when the current coolant temperature is less than the boundary temperature, whether the thermostat is faulty by a boundary temperature method according to the engine thermal equilibrium state data comprises: acquiring engine running time after starting and standard engine minimum warm-up time at the current environment temperature; and determining, when the engine running time is greater than the standard engine minimum warm-up time and when the engine enters a thermal equilibrium state and the temperature is still less than the boundary temperature, that the thermostat is faulty (Figs 3 – 7).
	Regarding Claim 4:
Masuda et al. teaches he manner of judging, when the current coolant temperature is greater than or equal to the boundary temperature and is less than the initial opening temperature, whether the thermostat is faulty by a temperature drop learning method or an active control method according to the engine thermal equilibrium state data comprises: acquiring an engine thermal equilibrium duration according to the engine thermal equilibrium state data; driving, when the engine thermal equilibrium duration is greater than or equal to a standard thermal equilibrium time parameter, an engine heat dissipation system component to work, respectively acquiring a coolant temperature drop of the engine during each start of the engine heat dissipation system component, when 
	Regarding Claim 5:
Masuda et al. teaches the manner of judging, when the current coolant temperature is greater than or equal to the initial opening temperature, whether the thermostat is faulty by a thermal equilibrium determination method or an inheritance determination method according to the engine thermal equilibrium state data comprises: acquiring a standard thermal equilibrium time parameter; determining a starting mode of the engine based on a starting temperature; and if the starting mode is cold start, obtaining the engine thermal equilibrium duration according to an engine coolant temperature curve, and when the engine thermal equilibrium duration exceeds the standard thermal equilibrium time parameter, determining that the thermostat is normal (Figs 3 – 7).
	Regarding Claim 6:

	Regarding Claims 7, 11 - 15:
Masuda et al. teaches wherein after judging whether the thermostat is faulty, the method further comprises: generating fault state information according to a fault determination result, and writing the fault state information into a history record (paragraph 0041, 0052).
	Regarding Claims 9 and 10:
Masuda et al. teaches a computer device (5), comprising a memory, a processor and a computer program that is stored on the memory and runnable on the processor, wherein the program is executed by the processor to implement the steps of the method as claimed in claim 1.
	
Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747